Citation Nr: 1105413	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  10-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle disorder.

2.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to December 
1993.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Waco, Texas.  

The issue of service connection for right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran has 
residuals of right ankle sprain with degenerative changes 
(osteochondral lesion) and mild laxity that is related to his 
active service.


CONCLUSION OF LAW

Residuals of right ankle sprain with degenerative changes 
(osteochondral lesion) and mild laxity were incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, with 
respect to the issue decided, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  
Analysis

In order to establish service connection or service-connected 
aggravation for a present disability a veteran must show: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b) 
(2010).

Initially, the Board notes that the Veteran has a current 
diagnosis of a right ankle disability.  In April 2010, the VA 
examiner examined the Veteran and diagnosed him with residuals of 
ankle sprain with degenerative changes (osteochondral lesion) and 
mild laxity.  The question that remains is whether there is a 
relationship between the Veteran's current right ankle disability 
and any injury incurred in service.

The Veteran claims that he injured his ankle in basic training in 
October 1993.  This injury is documented in his service treatment 
records.  The VA examiner notes that there was no indication in 
the Veteran's service treatment records of further treatment 
after October 1993 until his discharge two months later in 
December 1993.  In addition, there is no post-service 
documentation of treatment for this condition contained in the 
claims file.  

The law presumes a veteran to be in sound condition when enrolled 
for service except as to defects, infirmities, or disorders noted 
at the time of enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2010).  In the present case, the record does 
not contain an enlistment examination for the Veteran.  
Therefore, there is no evidence that there were any defects, 
infirmities, or disorders noted at the time of enrollment.  As 
such, the presumption of soundness attaches.  See 38 C.F.R. § 
3.304(b)(1); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 
(2009).

Once the presumption of soundness attaches, the burden then falls 
on the government to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was both 
preexisting and not aggravated by service.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03.  With regard to the second prong, the government 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002).  If the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim is one for service connection and no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. § 
3.322 (2010).

Regarding the presence of a preexisting injury, "clear and 
unmistakable" evidence is required to rebut the presumption of 
soundness.  38 C.F.R. § 3.304(b).  The Veteran did report to 
service medical doctors that he had several ankle sprains prior 
to service, the latest being approximately two months prior to 
entering basic training.  However, as noted above, there is no 
entrance examination documenting any chronic right ankle 
disorder.  In addition, he completed approximately one month of 
basic training without recorded incident or complaint prior to 
his October 1993 ankle sprain in service.  The radiologic 
findings in service show "multiple osteophytes of dorsal medial 
malleolus" which, according to the examining military physician, 
are a sign of an old deltoid ligament injury.  The evidence, 
along with the self-reported history of previous ankle sprains 
when being treated for his in-service injury, does tend to 
support the conclusion that the Veteran may have had a 
preexisting condition.  But in order to rebut the presumption of 
soundness, the evidence must be "clear and unmistakable" that 
the Veteran had a chronic condition that pre-existed service.  
According to VA regulations, in order to meet this standard the 
evidence must be "obvious or manifest."  Id.  Given that there 
is no indication that an ankle disability was noted at the time 
of the Veteran's entrance exam and that the Veteran was able to 
complete a month of rigorous basic training prior to his ankle 
injury in service, the Board finds that the evidence is not 
sufficient to rebut the presumption of sound condition upon 
entrance to active duty service.  Therefore, the Veteran is 
presumed to have had no right ankle disability prior to service.

Regardless, even if the Board were to find that the Veteran's 
right ankle disability clearly and unmistakably preexisted 
service, it cannot be said that it was clearly and unmistakably 
not aggravated by service.  At the time of the Veteran's 
examination in April 2010, the examiner was of the opinion that 
his right ankle disability preexisted service based upon the 
Veteran's report of a severe ankle sprain in July 1993 and x-rays 
taken following the in-service injury which indicated an "old" 
injury to the ankle.  The examiner then opined that the in-
service injury appeared to have been "an acute aggravation of a 
pre-existing condition."  While the examiner characterizes the 
aggravation as "acute" versus "chronic," the Veteran states 
that he did not have anything more than minor ankle sprains prior 
to service and that he has had pain in his ankle since the in-
service injury.  The injury was severe enough to warrant casting 
the ankle and placing him on restricted duty with no marching, 
running, or physical training.  In addition, the service 
treatment records indicate his ankle condition was not expected 
to improve and it resulted in his removal from basic training and 
his eventual discharge.  Based upon these facts, the Board finds 
that the evidence does not clearly and unmistakably demonstrate 
that the in-service ankle sprain did not aggravate any pre-
existing ankle disability.  Unless a pre-existing condition, can 
be shown to not have been aggravated by service, the condition is 
treated as having been incurred in service, unless the condition 
is noted on entrance to active duty.  As such, service connection 
would still be warranted.

In sum, the Board finds that the presumption of soundness has not 
been rebutted in the instant case.  Thus, given that there is no 
evidence that the Veteran's current right ankle disability is due 
to an intercurrent cause, the Board finds that service connection 
is warranted for this disability.  38 C.F.R. § 3.306.



ORDER

Service connection for residuals of right ankle sprain with 
degenerative changes (osteochondral lesion) and mild laxity is 
granted.


REMAND

Turning to the Veteran's claim for service connection for right 
knee disorder, the Board finds that additional development is 
needed before a determination can be made.  Specifically, it 
finds that a remand is necessary to obtain an adequate VA 
examination which considers all theories of entitlement raised by 
the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once the VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one).  The Veteran was previously scheduled for a VA examination 
in April 2010 to evaluate his right ankle disorder and his right 
knee disorder and to obtain an opinion regarding whether any 
etiological relationship existed between these current conditions 
and his right ankle injury in service.  An opinion was provided, 
however, the examiner did not address adequately address whether 
the Veteran's right ankle disorder might aggravate or worsen the 
Veteran's knee condition.  38 C.F.R. § 3.310 (2010).  
Specifically, the opinion failed to address the question of 
whether it was at least as likely as not that the right ankle 
disability aggravated the non-service-connected right knee 
disability and, if so, to provide a quantification of the level 
of impairment superimposed over the right knee disability by the 
service-connected right ankle disability to the extent possible.  
The answer to this question is important in determining the level 
of aggravation of the non-service-connected disability by the 
service-connected disability.  When determining the level of 
aggravation of a non-service-connected disability by a service-
connected disability, a baseline level of the severity of the 
non-service-connected disability must be established in order to 
determine the extent of aggravation of that disability by the 
service-connected disability, as opposed to the level of severity 
due to the natural progress of the non-service-connected 
disability.  See 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).
On remand, the examiner should be provided with the Veteran's 
claims file and asked to provide an opinion as to whether or not 
the Veteran's right knee disability was either caused or 
aggravated by his service-connected residuals of right ankle 
sprain disability and, if it was aggravated, to the extent 
possible, identify the level of impairment superimposed over the 
right knee disability by the service-connected right ankle 
disability.  In other words, if the examiner finds aggravation of 
a non-service-connected knee disability by a service-connected 
ankle disability, he/she should provide a quantification of the 
baseline level of impairment caused by the right knee disability 
by itself, and then a quantification of the additional level of 
right knee disability that the right ankle disability contributed 
through aggravation of the right knee disability.  In this 
regard, service connection can be established if the current 
disability was either proximately caused by or proximately 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination of 
his right knee.  The claims file, 
including a copy of this remand, must be 
made available to the examiner, and the 
examiner's opinion should reflect that the 
claims file was reviewed.  After examining 
the Veteran and reviewing the record, the 
examiner should render two opinions: 
a.	whether the Veteran's right knee 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the 
Veteran's active military service and

b.	whether the Veteran's right knee 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
proximately due to, or aggravated 
by, his service connected right ankle 
disability.  38 C.F.R. § 3.310 
(2010).  

If it is determined that the service-
connected right ankle disability more 
likely or at least as likely aggravated 
(chronically worsened) the right knee 
disability, the examiner should identify 
the level of disability caused by the 
residuals of right ankle sprain disability 
to the extent possible.  Specifically, the 
examiner should identify the level of 
impairment superimposed over the right 
knee disability by the service-connected 
right ankle disability (i.e., provide a 
quantification of the baseline level of 
impairment caused by the right knee 
disability alone, then a quantification of 
the additional level of right knee 
disability that the right ankle disability 
contributed through aggravation of the 
right knee disability).  38 C.F.R. § 3.310 
(b).

2.	Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


